                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ADRIAN J. JACKSON,

                      Plaintiff,

       v.                                                   Case No. 19-C-1028

NATHAN TAPIO, et al.,

                      Defendants.


                                            ORDER


       This matter comes before the court on Plaintiff’s motion to compel. Plaintiff requests that

the court order the defendants to fully respond to his discovery requests. Plaintiff’s motion is

deficient, however, because Plaintiff did not certify that he consulted with the defendants in an

attempt to resolve the dispute before seeking relief from the court. See Fed. R. Civ. P. 37(a)(1);

Civil L.R. 37 (E.D. Wis.). Plaintiff should attempt to consult with the defendants to resolve this

dispute before renewing his motion to compel.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to compel (Dkt. No. 26) and

motion to determine the sufficiency of the defendants’ request for admissions (Dkt. No. 28) are

DENIED.

       Dated this 19th day of September, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
